Citation Nr: 1226407	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum, including as due to service-connected chronic labyrinthitis.

2.  Entitlement to service connection for a low back disability, including as due to service-connected chronic labyrinthitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied, in pertinent part, the Veteran's claims of service connection for a deviated nasal septum and for a low back disability, each including as due to service-connected chronic labyrinthitis.

In May 2009 and in November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges that, in November 1998, it denied the Veteran's claim of service connection for a low back disability, including as due to his service-connected bilateral foot disabilities.  The Court has held that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also acknowledges the Court's holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, as in Boggs, the Veteran has pursued a claim for service connection for a low back disability, including as due to his service-connected chronic labyrinthitis, since he filed this claim in November 2004.  He has submitted a great deal of evidence which supports, in his view, an etiological link between his current low back disability and his service-connected chronic labyrinthitis.  The Board finds that the present service connection claim for a low back disability, including as due to service-connected chronic labyrinthitis, is independent of the prior secondary service connection claim for a low back disability which was denied in November 1998.  See Boggs, 520 F.3d at 1330.  The Board also finds that, consistent with Velez, the currently appealed secondary service connection claim for a low back disability is based upon a different diagnosed disease (in this case, the Veteran's service-connected chronic labyrinthitis) than the claim which was adjudicated in the November 1998 Board decision.  See Velez, 23 Vet. App. at 199.  Therefore, this issue is as stated on the title page of this decision.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that, after the Veteran's original TDIU claim was denied in a November 2007 rating decision, he filed a new TDIU claim in statements on a February 2009 VA Form 21-4138.  The Board referred this new TDIU claim back to the RO in its November 2010 remand.  To date, however, the RO has not taken any action on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The competent evidence shows that the Veteran does not experience any disability due to a deviated nasal septum which is attributable to active service or any incident of service, including as due to a service-connected disability.

2.  The competent evidence shows that the Veteran's current low back disability is not related to active service and was not caused or aggravated by his service-connected chronic labryinthitis.


CONCLUSIONS OF LAW

1.  A deviated nasal septum was not incurred in or aggravated by active service, including as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  A low back disability was not caused or aggravated by active service, including as due to a service-connected disability, nor may arthritis of the low back be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in November 2004 and in July 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence he could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a deviated nasal septum or for a low back disability, each including as due to service-connected chronic labryinthitis.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March and August 2006, January 2008, the July 2009 VCAA notice letter, and in December 2010, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2004 VCAA notice letter was issued prior to the currently appealed rating decision issued in July 2005; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  A review of the Veteran's claims file shows that, in August 2006, SSA determined that, although he was entitled to Medicare benefits, the Veteran was not entitled to SSA disability benefits because he "did not work for covered employment."

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a deviated nasal septum and a low back disability during active service.  He also contends that he has experienced both of these disabilities continuously since his service separation.  He alternatively contends that his service-connected chronic labyrinthitis caused or contributed to his deviated nasal septum and low back disability.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a deviated nasal septum, including as due to service-connected chronic labyrinthitis.  The Veteran contends that he incurred a deviated nasal septum during active service.  He also contends that frequent falls since service left him with a deviated nasal septum.  He alternatively contends that his service-connected labryinthitis caused or contributed to his deviated nasal septum.  The competent evidence is against these assertions, however.  It shows instead that the Veteran does not experience any current disability due to a deviated nasal septum that is attributable to active service or any incident of service, including as due to a service-connected disability.  The Veteran's service treatment records show that, at his enlistment physical examination in July 1966, he reported a pre-service history of ear, nose, and throat trouble which the in-service examiner related to a left ear mastoidectomy.  Clinical evaluation of the nose was normal.  The Veteran's service treatment records show no complaints of or treatment for a deviated nasal septum at any time during active service, including while he was in the Republic of Vietnam.  At the Veteran's separation physical examination in April 1969, he reported a history of ear, nose, and throat trouble which the in-service examiner related to an in-service ruptured tympanic membrane in the right ear.  Clinical evaluation of the nose was normal.  

The competent post-service evidence also is against granting service connection for a deviated nasal septum, including as due to service-connected chronic labyrinthitis.  For example, on VA nose examination in January 2005, the Veteran's complaints included pain in the nose "after suffering a fall that caused the nose to become swollen."  Physical examination showed a 10 to 15 percent nasal deviation to the right, normal mucosa, no interference with breathing through the nose, no speech impairment, and no tenderness, purulent discharge, or crusting.  The VA examiner opined that there was no etiological relationship between the Veteran's deviated nasal septum and his service-connected chronic labyrinthitis.  The diagnosis was deviated nasal septum 10 to 15 percent.

On VA nose examination in October 2009, the Veteran's complaints included nasal trauma since he apparently had a fall 5 years earlier in a VA medical center.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that a review of the claims file was "non-contributory for deviated nasal septum."  The Veteran denied any interference with breathing through the nose, purulent discharge, speech impairment, or chronic sinusitis.  He reported experiencing "a snap noise about the nose when moving from side-to-side the tip of the nose."  Physical examination showed no nasal polyps, no evidence of permanent hypertrophy of turbinates or granulomatous disease, no nasal obstruction, no septal deviation because "septum is in midline," no tissue loss, scarring, or deformity of the nose, no sinusitis, and no nasal regurgitation or speech impairment.  X-rays of the nasal bones showed no definite fracture.  The diagnoses were no evidence of fracture of the nasal bones and nasal septum "in the mid line (no deviation)."

On VA nose examination in April 2011, the Veteran's complaints included nasal trauma following a fall at a VA medical center 7 years earlier and recurrent nasal stuffiness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that a review of the claims file was "non-contributory for deviated nasal septum."  There was no purulent discharge, speech impairment, chronic sinusitis, or other symptoms reported.  Physical examination showed no nasal polyps, slightly congested turbinates, no nasal obstruction, no septal deviation, no tissue loss, scarring, or deformity of the nose, no sinusitis, and no nasal regurgitation or speech impairment.  The VA examiner stated that he could not provide an opinion as to whether the Veteran's claimed deviated nasal septum was related to active service "since nasal septum is in mid line."  The diagnoses included nasal septum in midline and no nasal bones fracture.

The Board acknowledges the Veteran's assertions that his deviated nasal septum is related to active service, including as due to service-connected chronic labyrinthitis.  The competent evidence is against these assertions, however.  It shows instead that the Veteran did not experience a deviated nasal septum at any time before, during, or after active service.  The evidence also demonstrates that the Veteran's nasal septum has been in the midline (or within normal limits) on repeated VA examinations conducted during the pendency of this appeal.  Nor is there any competent evidence linking the Veteran's claimed deviated nasal septum to his service-connected chronic labyrinthitis.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a deviated nasal septum at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no competent evidence of a deviated nasal septum at any time during the pendency of this appeal.  The Board recognizes that the January 2005 VA examiner found that the Veteran's nasal septum was deviated between 10 and 15 percent although subsequent VA examiners found no deviated nasal septum.  The Board finds that the small nasal septum deviation found on January 2005 VA examination is insignificant and any variability between what was found at that examination and what was found on subsequent examinations is too insignificant to be considered probative evidence that the Veteran currently experiences disability due to deviated nasal septum which could be attributed to active service.  More importantly, the more recent VA examinations conducted in October 2009 and in April 2011 found no evidence of a deviated nasal septum.  This persuasively suggests that the January 2005 VA examiner did not, in fact, find that the Veteran's septum was deviated significantly such that the diagnosis of deviated nasal septum  provided at that time could be considered competent evidence of such disability.  In summary, the Board finds that service connection for a deviated nasal septum, including as due to service-connected chronic labyrinthitis, is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability, including as due to service-connected labyrinthitis.  The Veteran contends that he incurred a low back disability during active service.  He also contends that he has injured his back repeatedly due to frequent falls since service.  He alternatively contends that his service-connected labryinthitis caused or contributed to his low back disability.  The competent evidence is against these assertions, however.  It shows instead that the Veteran's current low back disability is not related to active service or any incident of service, including as due to a service-connected disability.  The Veteran's service treatment records show that, at his enlistment physical examination in July 1966, he denied any relevant pre-service history of recurrent back pain.  Clinical evaluation of the spine was normal.  The Veteran's service treatment records show no complaints of or treatment for a low back disability at any time during active service, including while he was in the Republic of Vietnam.  At the Veteran's separation physical examination in April 1969, he denied any in-service history of back trouble.  Clinical evaluation of his spine was normal.

The competent post-service evidence also is against granting service connection for a low back disability, including as due to service-connected chronic labyrinthitis.  For example, on VA outpatient treatment in May 2005, the Veteran's complaints included low back pain "since a few days ago after he suddenly [bent] his body."  Objective examination showed an intact range of motion, adequate muscle tone, and no deformities.  The assessment included low back pain.

A private magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in March 2006 showed straightening of the lumbar lordosis, degenerative changes in the lumbar spine, central disk herniation at L4-L5, broad disk protrusion at L5-S1, and narrowing of the neural foramina at L4-L5 and L5-S1.  The private radiologist stated that, compared to a prior MRI done in September 1999, "there has been interval decrease in the size of the disk herniation at L4-L5.  However, there has been interval development of the disk protrusion at L5-S1."

VA x-rays of the lumbosacral spine taken in July 2008 showed no evidence of acute fracture or subluxation, areas of chronic degenerative change, and straightening of normal lumbar lordosis.

In an August 2010 statement, the Veteran stated that, while on vacation in July 2008, he had fallen and couldn't get up "because of my back pain."  In an August 2010 statement, the Veteran's daughter stated that, when he fell in July 2008, she had broken in fall because she had been walking behind him at that time.  She also stated that, after he had been seen in an emergency room after his fall, he "continued with lower back pain."

A private MRI scan of the Veteran's lumbosacral spine taken in August 2010 showed degenerative disc disease at L5-S1 with broad based posterocentral disc extrusion projecting into the spinal canal, displacing the thecal sac posteriorly and slightly abutting the nerve roots bilaterally without impingement nor associated absolute neural foraminal stenosis, broad based posterior disc protrusion at L4-L5 projecting into the spinal canal, displacing the thecal sac posteriorly, and more severe neural foraminal stenosis at L5-S1 when compared to prior MRI.

On VA spine examination in March 2011, the Veteran complained of chronic low back pain since 1970.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his low back pain had begun in 1970 when he experienced an acute episode and was diagnosed as having acute lumbar spasm.  He also reported a history of multiple falls "with frequent episodes of acute spasms" due to vertigo.  He currently experienced intermittent low back pain associated with weather changes and prolonged standing or sitting.  He also experienced flare-ups of low back pain which were moderate in severity, occurred weekly, and lasted for hours.  He was unable to walk "moderate distances" during flare-ups of low back pain.  He denied any incapacitating episodes of low back pain.  He walked with 1 cane and was able to walk 1/4 mile without assistance.  Physical examination of the spine showed normal posture and head position, a wide-based gait, no abnormal spinal curvatures or thoracolumbar spine ankylosis, bilateral thoracolumbar sacrospinalis muscle spasms, guarding, pain with motion, and tenderness, objective evidence of pain on active range of motion testing, objective evidence of pain following repetitive motion, but no additional limitation of motion after 3 repetitions of range of motion testing.  X-rays of the Veteran's lumbosacral spine taken in July 2010 were reviewed and showed paravertebral muscle spasm, spondylosis and intervertebral osteochondral changes more severely involving the L5-S1 level, and no acute compression fracture.  The VA examiner opined that the Veteran's low back disability was less likely than not caused by or aggravated by active service, to include as due to a service-connected disability, including chronic labyrinthitis, or to any in-service injury.  The rationale was that there was no evidence of any low back disability in the Veteran's service treatment records and his current low back disability was related to the "normal process of aging and not to traumatic events" such as frequent falls.  The diagnoses were multi-level spondylosis and degenerative disc disease of the lumbar spine and chronic low back pain.

On private outpatient treatment in January 2012, the Veteran complained of back pain.  He was status-post "fall backwards" due to "vertigo episode" where he injured his back.  Physical examination showed a wide-based, unsteady gait, a loss of lumbosacral spine lordosis.  X-rays of the Veteran's lumbosacral spine showed narrowing of L5-S1 intervertebral space with a note that discogenic disease "at this level cannot [be] completely excluded," paraspinal spasm, and spondylotic changes.  The clinician's impressions included lumbosacral spine muscle spasm.  A private MRI of the Veteran's lumbosacral spine taken later in January 2012 showed advanced degenerative disc disease at L5-S1 with a broad based disc protrusion or extrusion projecting into the spinal canal, broad based disc protrusion at L4-L5, and bulging disc at L3-L4.  

The Board acknowledges the Veteran's assertions that his current low back disability is related to active service, including as due to service-connected chronic labyrinthitis.  The competent evidence is against support these assertions, however.  It shows instead that, although the Veteran has experienced a low back disability since his service separation, it is not related to active service or any incident of service, including as due to service-connected chronic labyrinthitis.  The Veteran's service treatment records are completely silent for any complaints of or treatment for a low back disability at any time during active service, including while he was in the Republic of Vietnam.  The competent post-service evidence shows that the Veteran has been treated for a variety of low back problems (variously diagnosed as low back pain, degenerative disc disease, and spondylosis) since his service separation.  It appears that the Veteran has a history of falls which may have resulted in additional low back disability.  The March 2011 VA examiner determined that the Veteran's low back disability was less likely than not caused by or aggravated by active service, to include as due to a service-connected disability, including chronic labyrinthitis, or to any in-service injury.  This examiner's rationale was that the Veteran's low back disability was due to aging and not the result of traumatic events such as his reported post-service history of frequent falls.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current low back disability to active service, including as due to service-connected chronic labyrinthitis.  In summary, the Board finds that service connection for a low back disability, including as due to service-connected chronic labyrinthitis, is denied.

The Board finally finds that service connection for arthritis of the low back is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence does not show that the Veteran complained of or was treated for arthritis of the low back during active service or within the first post-service year (i.e., by July 1970).  Thus, the Board finds that service connection for arthritis of the low back is not warranted on a presumptive basis.  Id.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of a deviated nasal septum and a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to a deviated nasal septum (difficulty breathing) and of the low back (low back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either a deviated nasal septum or a low back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a deviated nasal septum and a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his nose and spine were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a deviated nasal septum at any time since the Veteran's active service.  The evidence also does not reflect complaints or treatment related to a low back disability for several decades after the Veteran's active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to a low back disorder in approximately 2005 (a 36-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including bilateral hearing loss, a left leg disability, hammertoes, a right ear disability, and a skin rash (1969), otitis media and vision problems (1976), PTSD (1978), and tinnitus and vertigo (1985).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to a deviated nasal septum or the low back.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in May 2005, he did not report the onset of low back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead a history of only a few days of low back pain after he bent his body.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed multiple VA disability compensation claims for service connection for bilateral hearing loss, a left leg disability, hammertoes, a right ear disability, and a skin rash in September 1969, approximately 2 months after his service separation in July 1969, but did not claim service connection for a deviated nasal septum or a low back disability or make any mention of any relevant symptomatology.  He did not claim that symptoms of either a deviated nasal septum or a low back disability began in (or soon after) service until he filed his current VA disability compensation claims several decades after service separation.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reports that his symptoms began during active service.  In an August 2010 statement, the Veteran reported that he fell in July 2008 and could not get up after this fall due to low back pain.  At his VA spine examination in March 2011, he reported a history of chronic low back pain since 1970.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a deviated nasal septum, including as due to service-connected chronic labyrinthitis, is denied.

Entitlement to service connection for a low back disability, including as due to service-connected chronic labyrinthitis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


